Title: From John Adams to William C. Somerville, 2 June 1823
From: Adams, John
To: Somerville, William C.



Dear Sir.
Quincy May 31— June 2d 1823

I have received your kind letter of May 8th. and a valuable publication inclosed and I know not how to express my obligation to you for it. I have heard it tranthintly read & it has afforded me exquisite entertainment and much instruction, it has awakened so many recollections of what I saw and heard in Europe from 17878, 17788, dureing the ten years that I resided in that quarter of the world—As have entirely overwhelmed me,! And it contains so much information new to me of what has passed since my retirement for half quarter a century having deprived me of all opportunities, of acquiring constantly intelligence, That and the volume is to me of great value. It appears to me a masterly review of the history of France for the last 300 years and especially for the last 50 years. It would require a longer time than, I have to live to write all the observations which occur to me in hearing it. I can only note a few hints. Mr Burke That mass of belles letters & classical lore has pronounced Lord Bolingbrook a superficial writer. I You may allow him to have been so if you will as a metaphysician & theologian if you will but as a lawgiver he was infinitely more profound & correct than Mr Burke himself whose diatribe on the french revolution shews him to have been very superficial in his notions of government & his India bill shews him Mr Fox &  North either to have been totally ignorant of the English constitution or solemny determined to destroy it. The conduct of the old king shewed that he understood it much better & had the fortitude to defend it
I have often wondered that the unblushing heads of the allied powers did not hang down when they assumed the title of the holy alliance This was the titele of that infernal alliance between the Pope Phillip the 2d of Spain the duke of Alva Catharine of Medicis the Cardinal Lorraine & the house of Guise’s which spread such horrors through Europe—endangered the protestant religion & every remnant of liberty throughout the world, which produced that worthless woman Mary Queen of the Scots endangered the life of Queen Elizabeth throughout her whole reign & with it the protestant religion & the English constitution. Is it not unaccountable that such Men as Mr Turgot, the Duke of De Larochfoucault, and Mr Condorcet such profount Masters of letters and science should have recommended in public writings a perfect sovereignty in a representative democracy in a single representative assembly avise advise, which has ruined France and I fear will ruin Spain—Your account of the ratiotinations of the Ultras are such as I should suppose were spare of Miltons Demons in Pandimonion—I had supposed that the laborious investigations of Algernon Sydney & Mr Lock in which they have used in renondubia testibus non ne noncessariis would have silenced forever the ravings of Sir Robert Fillmer I am extremely sorry to see—they have availed themselves of the will sentiments of an America Character—the Amiable and Eloquent Mr Ames to give a Colour to their folly but I cannot enlarge but must conclude with repeating my thanks for this valuable volume and assuring you of my high respect and consideration
John Adams